Title: From George Washington to William Tilghman, 10 March 1794
From: Washington, George
To: Tilghman, William


          
            Dear Sir
            Philadelphia 10th March 1794
          
          Your favor of the 1st instt with its enclosures, I have duly received.
          I shall, by this days Post, write to the representative of Colo. Carlyle (agreeably to
            the suggestion in Mr Chalmers’ letter) to know if he (Mr Herbert) can throw any light
            upon the payment of £100 which Mr Chalmers conceives he must have made, on acct of Mr
            Sidney George’s Bond. When I receive the answer it shall be
            forwarded to you. ’Till then, the draught on Mr Chalmers may be suspended.
          I have no other object in this business than to bring every thing, which relates to it,
            to a speedy & equitable close so far as it respects the parties interested; and to a
            justifiable one, as it concerns myself. On these principals I should hope Mr George
            would not require (having an attested copy of it) the original bond in the possession of
            Mr Chalmers—especially as the receipt for the money might recite a statement of the
            fact, for his indemnification.
          
          It is of moment, however, to me, to have it ascertained whether the sum of £100 recd by
            Mr Chalmers—& the bond due from Mr George for the payment of £90 ought not to be
            discharged with interest. The Administration accts which have been settled, will shew
            that interest has been paid by the estate of Colo. Colvill (Miss Andersons is an
            instance of it) and judgments in behalf of the estate have been obtained, in Virginia,
            with interest. To act safely is all I aim at, for I neither gain
            or lose by the transaction. I am—Dear Sir Your Most Obedt & Very Hble Servant
          
            Go: Washington
          
        